                   Case 1:19-cv-01410-ELH Document 139 Filed 10/06/20 Page 1 of 4
                                 UNITED STATES DISTRICT COURT
                                     DISTRICT OF MARYLAND
         CHAMBERS OF                                                                   101 WEST LOMBARD STREET
    DEBORAH L. BOARDMAN                                                               BALTIMORE, MARYLAND 21201
UNITED STATES MAGISTRATE JUDGE                                                                (410) 962-7810
                                                                                            Fax: (410) 962-2577
                                                                                     MDD_DLBChambers@mdd.uscourts.gov




                                                October 6, 2020


              RE:      Green v. AMF Bowling Centers, Inc.
                       Civil No.: ELH-19-1410


                                              LETTER ORDER

      Dear Counsel,

              This letter addresses the parties’ ongoing disputes regarding plaintiff’s Rule 30(b)(6)
      deposition topics, the hourly fee due to plaintiff’s expert witness Dr. C.J. Abraham for his
      deposition testimony, and documents relating to Dr. Abraham that defendant has requested. The
      parties previously briefed these issues in letters filed on August 27 and September 4, 11, and 24,
      2020. ECF Nos. 92, 126, 135, 136, 131, 132. I held a call on August 31, 2020 and ordered the
      parties to meet and confer regarding the scope of the deposition topics. ECF No. 125. I held
      additional calls on September 22 and 25, 2020 to address the issues. The parties filed their most
      recent position letters on September 30, 2020. ECF Nos. 137 & 138.

              I.       Dr. Abraham’s Fee

              Plaintiff’s most recent submission clarifies his position on Dr. Abraham’s hourly rate for
      deposition testimony. Plaintiff states that he “was charged $350.00 [per hour] for deposition
      preparation.” Pl.’s Sept. 30, 2020 Ltr. 2, ECF No. 138. Plaintiff also states that Dr. Abraham
      insists on charging $750.00 per hour for deposition testimony. Id. (explaining that counsel “now
      understands the Doctor’s position; that is that the $750.00 per hour is for the actual deposition, not
      preparation”). As I noted in my September 10, 2020 letter order, one party’s “expert may not
      charge an opposing party for a discovery deposition a fee at any hourly rate higher than the rate
      that he or she charges for the preparation of his or her report.” Loc. R. 104.11(a); see Sept. 10,
      2020 Ltr. Order, ECF No. 130. Therefore, given that plaintiff compensated Dr. Abraham $350.00
      per hour for deposition preparation, defendant shall compensate Dr. Abraham $350.00 per hour
      for deposition testimony.

              II.      Documents Pertaining to Dr. Abraham

              Defendant asks the Court to order plaintiff “to produce all billing records, including
      payments received, and all work product of Dr. CJ Abraham, including but not limited to the
      research conducted, the draft report and the interrogatories generated.” Def.’s Sept. 30, 2020 Ltr.
      1, ECF No. 137. Plaintiff challenges defendant’s request.
         Case 1:19-cv-01410-ELH Document 139 Filed 10/06/20 Page 2 of 4



         Rule 26(b)(3)(A) protects from disclosure “documents and tangible things that are prepared
in anticipation of litigation or for trial by or for another party or its representative.” Fed. R. Civ.
P. 26(b)(3)(A). Rule 26(b)(3)(B) specifically protects from disclosure “mental impressions,
conclusions, opinions, or legal theories of a party’s attorney or other representative concerning the
litigation.” Fed. R. Civ. P. 26(b)(3)(B).

        Rule 26(b)(4)(B) provides that “Rules 26(b)(3)(A) and (B) protect drafts of any report or
disclosure required under Rule 26(a)(2), regardless of the form in which the draft is recorded.”
Fed. R. Civ. P. 26(b)(4)(B). The advisory committee for the Federal Rules of Civil Procedure
added Rule 26(b)(4)(B) “to provide work-product protection under Rule 26(b)(3)(A) and (B) for
drafts of expert reports or disclosures.” Fed. R. Civ. P. 26(b)’s advisory committee’s note to 2010
amendment. The advisory committee stated:

       This protection applies to all witnesses identified under Rule 26(a)(2)(A), whether
       they are required to provide reports under Rule 26(a)(2)(B) or are the subject of
       disclosure under Rule 26(a)(2)(C). It applies regardless of the form in which the
       draft is recorded, whether written, electronic, or otherwise. It also applies to drafts
       of any supplementation under Rule 26(e); see Rule 26(a)(2)(E).

Id. “The committee caution[ed], however, that this new protection and the protection of draft
expert reports and disclosures ‘do not impede discovery about the opinions to be offered by the
expert or the development, foundation, or basis of those opinions.’” Int’l Aloe Science Council,
Inc. v. Fruit of the Earth, Inc., No. DKC–11–2255 (CBD), 2012 WL 1900536, at *1 (D. Md. May
23, 2012) (quoting Fed. R. Civ. P. 26(b)’s advisory committee’s note to 2010 amendment). Thus,
an expert’s notes drafted “in developing the opinions that he will provide at trial” are discoverable,
whereas an expert’s notes drafted “to prepare [] counsel for deposing [the opposing party’s] expert
and to help counsel understand the reports provided by [the opposing party’s] expert . . . are
protected work product.” Id. at *2 (emphasis in Int’l Aloe).

       Dr. Abraham is a witness identified under Rule 26(a)(2)(A). Therefore, Rule 26(b)(4)(B)
protects from disclosure Dr. Abraham’s draft reports.

       Rule 26(b)(4)(C) provides that

       Rules 26(b)(3)(A) and (B) protect communications between the party’s attorney
       and any witness required to provide a report under Rule 26(a)(2)(B), regardless of
       the form of the communications, except to the extent that the communications:

           (i) relate to compensation for the expert’s study or testimony;

           (ii) identify facts or data that the party’s attorney provided and that the expert
           considered in forming the opinions to be expressed; or

           (iii) identify assumptions that the party’s attorney provided and that the expert
           relied on in forming the opinions to be expressed.

Fed. R. Civ. P. 26(b)(4)(C). These protections apply to communications between Dr. Abraham
and counsel. Any draft interrogatories prepared by Dr. Abraham and communicated to counsel do


                                                  2
         Case 1:19-cv-01410-ELH Document 139 Filed 10/06/20 Page 3 of 4



not fall within the three enumerated exceptions, and therefore, they are not discoverable. See id.
Billing records, including records of payments received, that Dr. Abraham provided to counsel are
discoverable because they are communications relating to compensation. See Fed. R. Civ. P.
26(b)(4)(C)(iii).

        As for Dr. Abraham’s research, it appears from defendant’s September 30 letter that
plaintiff has produced “a list of case citations that were included in his research.” Def.’s Sept. 30,
2020 Ltr. 1, ECF No. 137. It is unclear whether there are additional research notes that Dr.
Abraham drafted while developing his opinion that are separate from any draft report. If so, then
the research notes are not protected from disclosure by either Rule 26(b)(4)(B) or (C) and are
discoverable. See Fed. R. Civ. P. 26(b)(4)(B)–(C); Int’l Aloe, 2012 WL 1900536, at *1–2.

       III.    Rule 30(b)(6) Deposition Topics

       Over the last two weeks, I held two conference calls with counsel during which we
discussed at length the sufficiency of plaintiff’s Rule 30(b)(6) notice. We discussed topics that
were overbroad, vague, or unclear, and I provided suggested revisions to the topics. Twice, I
permitted plaintiff to revise the topics. Plaintiff has implemented some but not all of the changes
we discussed. In its most recent letter, defendant has identified its objections to the revised topics,
most of which I sustain. Def.’s Sept. 30, 2020 Ltr. 1–2, ECF No. 137. Topic 19 is overbroad,
vague, and confusing, and it is struck in its entirety. Plaintiff may seek corporate testimony as
follows:

Topic 1 – The general nature of the business of AMF BOWLING, organizational structure as to
the location of the incident in question, the corporate structure, the organizational structure of the
facility located at 2165 York Road, Lutherville, Maryland, and the specific nature of AMF
BOWLING activities on the premises with bowling leagues on the date of the accident which is
described in Plaintiff’s Complaint.

Topic 18 – Instructions and/or warnings given to Plaintiff by AMF Bowling regarding Plaintiff’s
activities on the premises on the day of the incident and previous to the day of the incident, the
manner and form of the instruction or warning, when and how the instruction or warning was
conveyed.

Topic 23 – For 6 months prior to the incident up to the date of the incident in question, the date
and nature of any inspections of the lane where the incident occurred that were conducted by an
AMF Bowling employee. The date and nature of any inspections of the same lane conducted by
an AMF Bowling employee immediately after the incident in question, including any inspection
of the cleaning and oil machine, the procedure followed, the equipment used for any inspection,
the log of the inspections. The type of cleaning and oil machine and the type of floor cleaning and
oil machine used on the floor on the date of the date of the incident in question.

Topic 24 – As to AMF BOWLING Corporate and the location where the incident occurred, if
different, policies, guidelines, rules and regulations for the reporting of accidents or collection of
data regarding accidents on the premises in question and the procedures implemented.




                                                  3
         Case 1:19-cv-01410-ELH Document 139 Filed 10/06/20 Page 4 of 4



Topic 25 – Inspections conducted after the accident in question performed to compile the
investigative report concerning the incident of July 5, 2016, the person who conducted the
inspection, the date of the inspection, equipment inspected as the inspections relate to the accident
in question.

        Defendant objects to this topic on work product grounds, among others. If defendant
maintains that information responsive to Topic 25 is protected from disclosure by the work product
doctrine, defendant may assert that objection at the deposition, identify for the record a sufficient
factual basis for the objection, and may refuse to answer on that limited ground. This objection
may be subject to further judicial review.

Topic 36 – The type of the floor of the lane, type of wood on the floor, the type of soap and oil
used on the floor for the bowling lane where the incident occurred and the name of the product
and the identity of the manufacturer.

       Despite the informal nature of this letter, it will constitute an Order of the Court and will
be docketed accordingly.


                                                      Very truly yours,

                                                                 /s/
                                                      Deborah L. Boardman
                                                      United States Magistrate Judge




                                                 4
